Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
3, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00156-CV

                         GEA GROUP AG, Appellant

                                        V.
          AMERICAN AIR LIQUIDE HOLDINGS, INC., Appellee

                   On Appeal from the 269th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-73496

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed January 13, 2012. On December
14, 2012, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM


Panel consists of Justices Christopher, Jamison, and McCally.